Per Curiam.
Respondents brought this action in the superior court of Lincoln county, against appellants and others, to recover $725, alleged to be due upon a promis*114sory note. Appellants filed a demurrer to the complaint, ■which demurrer was sustained hy the court. Respondents thereupon voluntarily dismissed the action. Appellants filed a cost hill, claiming $10 as the statutory attorney’s fee to he taxed as costs. Respondents filed a motion to retax this item of costs. The trial court sustained the motion, and retaxed this item of costs at $5. This appeal is prosecuted from that order.
Respondents move to dismiss the appeal. We think the motion should he granted. We have several times held that the mere question of costs in a cause cannot he litigated here. State ex rel. Scottish-Am. etc. Co. v. Meacham, 17 Wash. 429, 50 Pac. 52; State ex rel. Land v. Christopher, 32 Wash. 59, 72 Pac. 709. It is time that, in Bringgold v. Spolkane, 19 Wash. 333, 53 Pac. 368, the question of costs was the only question considered, hut there appears to have been no motion to dismiss that case.
The cause will he dismissed.